Citation Nr: 0032274	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-13 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement service connection for nervous disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1996 rating determination, by the Baltimore, 
Maryland, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In response to the Board's remand of July 1999, the RO 
reviewed the veteran's claim and determined that it was not 
well grounded.  However, recent legislation was passed by 
Congress in October 2000.  This legislation repealed the 
requirement under 38 U.S.C.A. §5107 that a well-grounded 
claim needs to be submitted before VA is required to assist 
the claimant.  See Veterans Claims Assistance Act of 2000, 
Publ. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to 
be codified at 38 U.S.C. §5103A).  Accordingly, pursuant to 
the new legislation, the RO should assist the veteran in 
developing all facts pertinent to his claims.

Further development in this case is warranted.  Currently the 
record contains conflicting evidence regarding the nature of 
the veteran's claimed mental disability.  There is some 
dispute as to whether the veteran has an acquired psychiatric 
disorder or personality disorder.  

The veteran was treated for symptoms associated with anxiety 
during service but that a psychiatric diagnosis was not made.  
Post-service medical records following service show 
evaluation and treatment for complaints of symptoms 
associated with anxiety disorder.  The remaining records show 
periodic psychiatric evaluation and treatment for symptoms 
associated with anxiety and depression.  

Given the differential diagnoses for his claimed disorder 
throughout the record, clarification is needed.  Therefore in 
view of the veteran's contentions and the conflicting 
diagnoses, additional review of the pertinent history is 
necessary prior to further appellate review.  Disputed 
matters include the question of whether the veteran currently 
suffers from an acquired psychiatric disorder and whether 
such is of service onset.  The veteran's psychiatric 
disorders must be specifically identified and therefore an 
examination must be conducted by a psychiatrist so that to 
the extent possible a definitive diagnosis may be made.  The 
examiner should review the entire claims file and assess as 
accurately as possible the correct diagnosis(es) in this case 
and ascertain the etiology and extent of any psychiatric 
disorder(s), which may be present.

To ensure that VA has met its duty to assist the veteran in 
the development of the facts pertinent to his claim and to 
ensure full compliance with due process requirements, an 
examination with an opinion regarding a nexus between a 
current psychiatric disorder and service is necessary.

Accordingly this case is REMANDED for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should obtain copies of all 
records of psychiatric treatment of the 
veteran (whether VA or non-VA), which are 
not currently of record.  The veteran 
should also be asked to provide any 
information or sources of evidence to 
support his claim of service connection.  
All such evidence should be associated 
with the claims file.

3.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record. 

4.  The veteran should be referred for a 
VA psychiatric examination to ascertain 
the nature, extent and etiology of all 
current psychiatric pathology.  The 
entire claims folder and a copy of this 
remand must be provided to the examiner 
in connection with this opinion request.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should render medical opinions, 
based on the entire record, in response 
to each of the following items:

(a)  State as precisely as is feasible 
the diagnoses of all psychiatric 
disorders the veteran has.

(b)  For each diagnosis listed in 
response to item (a), above, state 
whether the disorder is properly 
characterized as a personaility 
disoreder.

(c)  For each diagnosis listed in 
response to item (a), above, that is not 
a personality disorder, state as 
precisely as is feasible the time of 
onset of the earliest manifestations of 
the disorder.

(d)  For each diagnosis listed in 
response to item (a), above, that is not 
a personality disorder, state whether it 
is at least as likely as not that the 
disorder is the result of a disease, 
injury, or other incident that occurred 
during the veteran's active service from 
July 1976 to July 1978.
	
(d)  The examiner should reconcile, to 
the extent possible, any discrepancies 
that may exist between current and past 
diagnoses.  The examiners should also 
provide a score on the Global Assessment 
of Functioning Scale and discuss the 
import of that score relative to the 
veteran's social and industrial 
adaptability. 

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

6.  Following completion of the above, 
the RO must readjudicate the claim of 
entitlement to service connection.  The 
RO should assure that the duty to assist 
is satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


